DETAILED ACTION
This action is in response to the amendment filed on 4/27/2021 which was filed in response to the Final Rejection dated 12/30/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim 16 is a method claim dependent on withdrawn method claim 7.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al (WO 2015/145807) (using USPGPUB 2017/0011949 as the English equivalent) as evidenced by “Elastomers and Rubbers”, non-patent literature of record.
Regarding claims 1, 3, 4, and 10, Saiki discloses a protective film forming film which is capable of forming a protective film and a protective film forming sheet which includes the protective film forming film on a workpiece such as a semiconductor wafer [0001]. The protective film forming film can be a thermosetting adhesive [0088] [0158]. The curable adhesive constituting the protective film contains a curable component and a binder polymer component [0051]. The curable component can be a thermosetting 
The film forming composition preferably contains a colorant and/or a filler [0065]. The amount of filler to be mixed in the protective film forming film is preferably in a range of 10% by mass to 80% by mass [0077]. Examiner’s note: the claimed blending amount of filler in pbm (50 to 100) relative to 100 pbm of the resin component is approximately equivalent to 50/150 (1/3) and 100/200 (1/2) as a mass fraction/percentage of filler relative to the mass of the composition (i.e., the filler and the resin component are the main components of the composition and the other prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 50 pts. mass or more (claim 1) (50 to 100 pbm for claims 4 and 10) of the filler with respect to 100 pbm of the resin component (i.e., 33.3 mass% to 50 mass%) overlaps the prior art range of 10-80 mass% (wherein a blending amount of the filler is 50 pts. mass or more with respect to 100 pts. mass of the resin component – claim 1) (wherein the blending amount of the filler is 50 to 100 pts. mass with respect to 100 pts. mass of the resin component – claims 4 and 10).
Examiner’s note: Regarding the limitation “wherein a total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component is 1.15E-04 or more”, the total content of Saiki’s resin component (i.e. the sum of the contents of the epoxy-based curable component, binder polymer component, and curing agent) can range from as low as 150.05 parts by weight (100 pbw binder polymer component + 50 pbw thermosetting component + 0.05 pbw curing agent (half of 0.1 pbw since 50 pbw of epoxy resin is used in this case)) to as high as 1900 pbw (100 pbw binder polymer component + 1500 pbw thermosetting component + 300 pbw curing agent (15*20 pbw since 1500 pbw epoxy resin is used in this case)). The lowest content of the epoxy compound in the resin component can therefore be 50 pbw/150.05 pbw or approximately 1/3 (33%). The highest content of the epoxy compound in the resin component can be 1500 pbw/1900 -5 (using 5000 g/eq and 1/3 content) to as high as 1.58 (using 50 g/eq and 79% content) (wherein a total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component is 1.20E-04 to 2.00E-03).
Examiner’s note: the content of the elastomer component (i.e., Saiki’s rubber polymer-based binder polymer component) as a percentage of the resin component can therefore range from 100/(100+1500+15*20) to 100/(100+50+0.05) or 5.26% to 66.6%. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of less than 15 wt% and less than 10 wt% (claims 1 and 3 respectively) overlaps the prior art range of 5.26-66.6 wt% (wherein a content of the elastomer in the resin component is less than 15 wt% - claim 1) (The thermosetting adhesive sheet according to claim 1, wherein the content of the elastomer in the resin component is less than 10 wt% - claim 3).
Regarding claims 5-6 and 12, Saiki discloses that carbon black can be added as a colorant (wherein the filler includes a black pigment) [0065] [0070] [0210].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al as evidenced by “Elastomers and Rubbers” as applied to claim 1 above, and further in view of Shinoda et al (USPGPUB 2014/0295646).
Regarding claim 15, the limitations of claim 1 have been set forth above. Saiki further discloses that the curing agent can use a microcapsule method (The thermosetting adhesive sheet according to claim 1, wherein the curing agent includes a microcapsule latent curing agent) [0056]. Example 5 uses 3.21 pbm curing agent C-3 and 3.19 pbm epoxy component B-1 [0197-0213] [Table 1].
Saiki is silent with regard to a general disclosure of using more curing agent than epoxy compound in the composition.
Shinoda discloses a dicing sheet with a protective film forming layer capable of forming a protective film at the backside of the chip and also capable of improving the production efficiency of the chip [0001]. The protective film forming layer preferably comprises a binder polymer component (A) and a curable component (B) [0071-73]. The curable component can be a heat curable component such as an epoxy resin [0080-82]. The heat curing agent functions as a curing agent for the heat curing resin, particularly for an epoxy resin [0085]. The content of the heat curing agent is preferably 0.1 to 500 pbw and more preferably 1 to 200 pbw with respect to 100 pbw of the heat curing component [0087]. If the content of the heat curing agent is too little, the bonding property may not be obtained due to the insufficient curing, on the other hand if it is too much, then the moisture absorbing rate of the protective film forming layer increases and lowers the reliability of the semiconductor device [0087].
Saiki and Shinoda are analogous because both disclose adhesive protective film layers for dicing sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a content of curing agent as disclosed by Shinoda for Saiki’s curing agent (wherein the blending amount of the curing agent is larger than the blending amount of the epoxy compound).  One of ordinary skill in the art would have been motivated to use such a content because this would provide the balance of desirable properties as disclosed by Shinoda above, i.e., sufficient bonding property and low enough moisture absorbing rate of the protective film. Both Saiki and Shinoda disclose protective film forming layers for a dicing sheet using epoxy-based curable components and heat/thermally-active curing agents. Furthermore, Example 5 of Saiki indicates that a higher content of curing agent relative to epoxy content is within the scope of the invention.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the content of the curing agent for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Shinoda’s disclosure above indicates that the content of the curing agent is a result-effective variable.

Response to Arguments
Applicant's arguments on pages 5-6, with regard to claims 1, 3-6, 10, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al (WO 2015/145807) (using USPGPUB 2017/0011949 as the English equivalent) have been fully considered but they are not persuasive. Applicant argues that Saiki fails to disclose the limitations of amended claim 1, in particular the elastomer limitation and the total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component limitation.
Examiner’s response: The narrower claimed range is still met by Saiki since Saiki discloses a range from 6.67x10-5 to 1.58 and therefore overlaps the claimed range. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. The Examiner recommends Applicant present data showing the criticality of the claimed range in order to overcome this obviousness-type rejection based on overlapping ranges. 
Regarding the elastomer limitation, Saiki discloses that the binder polymer can be a rubber polymer [0060]. According to “Elastomers and Rubbers”, NPL of record, most rubbery materials are considered a type of elastomeric material and “elastomer” can be used to refer to synthetic rubbers [pg 1]. Therefore, Saiki’s rubber polymer as binder polymer corresponds to the claimed elastomer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781